     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 1 of 12 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 877-206-4741
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
                                           ) Case No.
10
     TERRY FABRICANT, individually         )
11   and on behalf of all others similarly ) CLASS ACTION
     situated,                             )
12
                                           ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                            ) OF:
14                                         )
            vs.                            )    1.    NEGLIGENT VIOLATIONS
15                                                    OF THE TELEPHONE
                                           )          CONSUMER PROTECTION
16   ALLFI INC., and DOES 1 through 10, )             ACT [47 U.S.C. §227(b)]
     inclusive, and each of them,          )    2.    WILLFUL VIOLATIONS
17                                                    OF THE TELEPHONE
                                           )          CONSUMER PROTECTION
18   Defendant.                            )          ACT [47 U.S.C. §227(b)]
                                           )    3.    NEGLIGENT VIOLATIONS
19                                                    OF THE TELEPHONE
                                           )          CONSUMER PROTECTION
20                                         )          ACT [47 U.S.C. §227(c)]
21                                         )    4.    WILLFUL VIOLATIONS
                                                      OF THE TELEPHONE
                                           )          CONSUMER PROTECTION
22
                                           )          ACT [47 U.S.C. §227(c)]
23                                         )
24
                                           )
                                           ) DEMAND FOR JURY TRIAL
25                                         )
26                                         )
                                           )
27
     ///
28



                              CLASS ACTION COMPLAINT
                                         -1-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 2 of 12 Page ID #:2




 1           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
 2   all others similarly situated, alleges the following upon information and belief
 3   based upon personal knowledge:
 4                               NATURE OF THE CASE
 5           1.   Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of ALLFI INC. (“Defendant”), in
 8   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 9   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
10   et seq. (“TCPA”) and related regulations, thereby invading Plaintiff’s privacy.
11                             JURISDICTION & VENUE
12           2.   Jurisdiction is proper under 28 U.S.C. § 1331. Plaintiff also seeks up
13   to $1,500.00 in damages for each call in violation of the TCPA, which, when
14   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
15   threshold for federal court jurisdiction.       Therefore, both federal question
16   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
17   (“CAFA”) are present, and this Court has jurisdiction.
18           3.   Venue is proper in the United States District Court for the Central
19   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
20   business within the State of California and Plaintiff resides within the County of
21   Los Angeles.
22                                       PARTIES
23           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
24   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
25   (39).
26           5.   Defendant, ALLFI INC. (“Defendant”) is business lending company
27   and is a “person” as defined by 47 U.S.C. § 153 (39).
28           6.   The above named Defendant, and its subsidiaries and agents, are


                                CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 3 of 12 Page ID #:3




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         8.     Beginning in or around April 2017, Defendant contacted Plaintiff on
16   Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
17   Plaintiff to purchase Defendant’s services.
18         9.     Defendant used an “automatic telephone dialing system” as defined
19   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
20         10.    Defendant contacted or attempted to contact Plaintiff from telephone
21   number 646-506-9566.
22         11.    Defendant’s calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
24         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
25   express consent” to receive calls using an automatic telephone dialing system or an
26   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
27   227(b)(1)(A).
28         13.    Further, Plaintiff’s cellular telephone number ending in -1083 was


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 4 of 12 Page ID #:4




 1   added to the National Do-Not-Call Registry on or about June 4, 2008.
 2         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 3   his cellular telephone ending in -1083 in or around April of 2017, December of
 4   2017, and February of 2018.
 5         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 6   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 7         16.    Plaintiff received numerous solicitation calls from Defendant within a
 8   12-month period.
 9         17.    Defendant called Plaintiff in an attempt to solicit its services and in
10   violation of the National Do-Not-Call provisions of the TCPA.
11         18.    Upon information and belief, and based on Plaintiff’s experiences of
12   being called by Defendant after being on the National Do-Not-Call list for several
13   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
14   establish and implement reasonable practices and procedures to effectively prevent
15   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
16   227(c)(5).
17                                CLASS ALLEGATIONS
18         19.    Plaintiff brings this action individually and on behalf of all others
19   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
20   Classes”).
21         20.    The class concerning the ATDS claim for no prior express consent
22   (hereafter “The ATDS Class”) is defined as follows:
23
                  All persons within the United States who received any
24                solicitation/telemarketing   telephone   calls    from
25                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
26
                  system or an artificial or prerecorded voice and such
27                person had not previously consented to receiving such
28
                  calls within the four years prior to the filing of this
                  Complaint.

                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 5 of 12 Page ID #:5




 1
 2
           21.    The class concerning the National Do-Not-Call violation (hereafter

 3
     “The DNC Class”) is defined as follows:

 4                All persons within the United States registered on the
 5                National Do-Not-Call Registry for at least 30 days, who
                  had not granted Defendant prior express consent nor had
 6
                  a prior established business relationship, who received
 7                more than one call made by or on behalf of Defendant
 8
                  that promoted Defendant’s products or services, within
                  any twelve-month period, within four years prior to the
 9                filing of the complaint.
10
11         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
12   of all persons within the United States who received any collection telephone calls
13   from Defendant to said person’s cellular telephone made through the use of any
14   automatic telephone dialing system or an artificial or prerecorded voice and such
15   person had not previously not provided their cellular telephone number to
16   Defendant within the four years prior to the filing of this Complaint.
17         23.    Plaintiff represents, and is a member of, The DNC Class, consisting
18   of all persons within the United States registered on the National Do-Not-Call
19   Registry for at least 30 days, who had not granted Defendant prior express consent
20   nor had a prior established business relationship, who received more than one call
21   made by or on behalf of Defendant that promoted Defendant’s products or services,
22   within any twelve-month period, within four years prior to the filing of the
23   complaint.
24         24.    Defendant, its employees and agents are excluded from The Classes.
25   Plaintiff does not know the number of members in The Classes, but believes the
26   Classes members number in the thousands, if not more. Thus, this matter should
27   be certified as a Class Action to assist in the expeditious litigation of the matter.
28         25.    The Classes are so numerous that the individual joinder of all of its


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 6 of 12 Page ID #:6




 1   members is impractical. While the exact number and identities of The Classes
 2   members are unknown to Plaintiff at this time and can only be ascertained through
 3   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 4   The Classes includes thousands of members. Plaintiff alleges that The Classes
 5   members may be ascertained by the records maintained by Defendant.
 6         26.    Plaintiff and members of The ATDS Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 9   and ATDS Class members to incur certain charges or reduced telephone time for
10   which Plaintiff and ATDS Class members had previously paid by having to retrieve
11   or administer messages left by Defendant during those illegal calls, and invading
12   the privacy of said Plaintiff and ATDS Class members.
13         27.    Common questions of fact and law exist as to all members of The
14   ATDS Class which predominate over any questions affecting only individual
15   members of The ATDS Class. These common legal and factual questions, which
16   do not vary between ATDS Class members, and which may be determined without
17   reference to the individual circumstances of any ATDS Class members, include,
18   but are not limited to, the following:
19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendant made any telemarketing/solicitation call
21                       (other than a call made for emergency purposes or made with
22                       the prior express consent of the called party) to a ATDS Class
23                       member using any automatic telephone dialing system or any
24                       artificial or prerecorded voice to any telephone number
25                       assigned to a cellular telephone service;
26                b.     Whether Plaintiff and the ATDS Class members were damaged
27                       thereby, and the extent of damages for such violation; and
28                c.     Whether Defendant should be enjoined from engaging in such


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 7 of 12 Page ID #:7




 1                       conduct in the future.
 2         28.    As a person that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 5   claims that are typical of The ATDS Class.
 6         29.    Plaintiff and members of The DNC Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and DNC Class members via their telephones for solicitation purposes, thereby
 9   invading the privacy of said Plaintiff and the DNC Class members whose telephone
10   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
11   members were damaged thereby.
12         30.    Common questions of fact and law exist as to all members of The
13   DNC Class which predominate over any questions affecting only individual
14   members of The DNC Class. These common legal and factual questions, which do
15   not vary between DNC Class members, and which may be determined without
16   reference to the individual circumstances of any DNC Class members, include, but
17   are not limited to, the following:
18                a.     Whether, within the four years prior to the filing of this
19                       Complaint, Defendant or its agents placed more than one
20                       solicitation call to the members of the DNC Class whose
21                       telephone numbers were on the National Do-Not-Call Registry
22                       and who had not granted prior express consent to Defendant and
23                       did not have an established business relationship with
24                       Defendant;
25                b.     Whether Defendant obtained prior express written consent to
26                       place solicitation calls to Plaintiff or the DNC Class members’
27                       telephones;
28                c.     Whether Plaintiff and the DNC Class member were damaged


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 8 of 12 Page ID #:8




 1                      thereby, and the extent of damages for such violation; and
 2                d.    Whether Defendant and its agents should be enjoined from
 3                      engaging in such conduct in the future.
 4         31.    As a person that received numerous solicitation calls from Defendant
 5   within a 12-month period, who had not granted Defendant prior express consent
 6   and did not have an established business relationship with Defendant, Plaintiff is
 7   asserting claims that are typical of the DNC Class.
 8         32.    Plaintiff will fairly and adequately protect the interests of the members
 9   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
10   class actions.
11         33.    A class action is superior to other available methods of fair and
12   efficient adjudication of this controversy, since individual litigation of the claims
13   of all Classes members is impracticable. Even if every Classes member could
14   afford individual litigation, the court system could not. It would be unduly
15   burdensome to the courts in which individual litigation of numerous issues would
16   proceed. Individualized litigation would also present the potential for varying,
17   inconsistent, or contradictory judgments and would magnify the delay and expense
18   to all parties and to the court system resulting from multiple trials of the same
19   complex factual issues. By contrast, the conduct of this action as a class action
20   presents fewer management difficulties, conserves the resources of the parties and
21   of the court system, and protects the rights of each Classes member.
22         34.    The prosecution of separate actions by individual Classes members
23   would create a risk of adjudications with respect to them that would, as a practical
24   matter, be dispositive of the interests of the other Classes members not parties to
25   such adjudications or that would substantially impair or impede the ability of such
26   non-party Class members to protect their interests.
27         35.    Defendant has acted or refused to act in respects generally applicable
28   to The Classes, thereby making appropriate final and injunctive relief with regard


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 9 of 12 Page ID #:9




 1   to the members of the Classes as a whole.
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                   47 U.S.C. §227(b).
 5                             On Behalf of the ATDS Class
 6         36.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-35.
 8         37.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple negligent violations of the TCPA, including but not limited to each
10   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
11   47 U.S.C. § 227 (b)(1)(A).
12         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
13   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15         39.    Plaintiff and the ATDS Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                           SECOND CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                           Act
20                                   47 U.S.C. §227(b)
21                             On Behalf of the ATDS Class
22         40.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-39.
24         41.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
27   and in particular 47 U.S.C. § 227 (b)(1)(A).
28         42.    As a result of Defendant’s knowing and/or willful violations of 47


                                  CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 10 of 12 Page ID #:10




 1    U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 2    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 3    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4          43.    Plaintiff and the Class members are also entitled to and seek injunctive
 5    relief prohibiting such conduct in the future.
 6                              THIRD CAUSE OF ACTION
 7           Negligent Violations of the Telephone Consumer Protection Act
 8                                    47 U.S.C. §227(c)
 9                               On Behalf of the DNC Class
10          44.    Plaintiff repeats and incorporates by reference into this cause of action
11    the allegations set forth above at Paragraphs 1-43.
12          45.    The foregoing acts and omissions of Defendant constitute numerous
13    and multiple negligent violations of the TCPA, including but not limited to each
14    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
15    47 U.S.C. § 227 (c)(5).
16          46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
17    Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
18    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
19          47.    Plaintiff and the DNC Class members are also entitled to and seek
20    injunctive relief prohibiting such conduct in the future.
21                              FOURTH CAUSE OF ACTION
22     Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                            Act
24                                  47 U.S.C. §227 et seq.
25                               On Behalf of the DNC Class
26          48.    Plaintiff repeats and incorporates by reference into this cause of action
27    the allegations set forth above at Paragraphs 1-47.
28          49.    The foregoing acts and omissions of Defendant constitute numerous


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 11 of 12 Page ID #:11




 1    and multiple knowing and/or willful violations of the TCPA, including but not
 2    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 3    in particular 47 U.S.C. § 227 (c)(5).
 4          50.      As a result of Defendant’s knowing and/or willful violations of 47
 5    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 6    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 7    § 227(c)(5).
 8          51.      Plaintiff and the DNC Class members are also entitled to and seek
 9    injunctive relief prohibiting such conduct in the future.
10                                  PRAYER FOR RELIEF
11     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
12                               FIRST CAUSE OF ACTION
13           Negligent Violations of the Telephone Consumer Protection Act
14                                     47 U.S.C. §227(b)
15                • As a result of Defendant’s negligent violations of 47 U.S.C.
16                   §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
17                   request $500 in statutory damages, for each and every violation,
18                   pursuant to 47 U.S.C. 227(b)(3)(B).
19                • Any and all other relief that the Court deems just and proper.
20                             SECOND CAUSE OF ACTION
21     Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                             Act
23                                     47 U.S.C. §227(b)
24                • As a result of Defendant’s willful and/or knowing violations of 47
25                   U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
26                   entitled to and request treble damages, as provided by statute, up to
27                   $1,500, for each and every violation, pursuant to 47 U.S.C.
28                   §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).


                                   CLASS ACTION COMPLAINT
                                               - 11 -
     Case 2:20-cv-06449-ODW-PD Document 1 Filed 07/20/20 Page 12 of 12 Page ID #:12




 1                • Any and all other relief that the Court deems just and proper.
 2                              THIRD CAUSE OF ACTION
 3           Negligent Violations of the Telephone Consumer Protection Act
 4                                     47 U.S.C. §227(c)
 5                • As a result of Defendant’s negligent violations of 47 U.S.C.
 6                 §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 7                 request $500 in statutory damages, for each and every violation,
 8                 pursuant to 47 U.S.C. 227(c)(5).
 9                • Any and all other relief that the Court deems just and proper.
10                            FOURTH CAUSE OF ACTION
11     Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                             Act
13                                     47 U.S.C. §227(c)
14                • As a result of Defendant’s willful and/or knowing violations of 47
15                 U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
16                 to and request treble damages, as provided by statute, up to $1,500,
17                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
18                • Any and all other relief that the Court deems just and proper.
19
20          52.    Pursuant to the Seventh Amendment to the Constitution of the United
21    States of America, Plaintiff is entitled to, and demands, a trial by jury.
22
            Respectfully Submitted this 20th Day of July, 2020.
23
                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
24
25                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
26
                                            Law Offices of Todd M. Friedman
27                                          Attorney for Plaintiff
28



                                  CLASS ACTION COMPLAINT
                                               - 12 -
